Citation Nr: 1514952	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon



THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran received treatment at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012 for further treatment and care for respiratory failure, and such private treatment was not authorized by VA; at the time of receiving such treatment, the Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, and considered permanently and totally disabled.

2.  The evidence does not indicate that the Veteran's symptoms, treated at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012, constituted a medical emergency or were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for private medical treatment expenses incurred at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012 have not been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim.  In this regard, the Veteran was provided with a VCAA notice letter (in conjunction with the VA Medical Center's December 2012 decision) which advised him of VA's duties to notify and assist and of his duties to provide evidence or information to substantiate his claim.  Thereafter, his claim was readjudicated in a March 2013 statement of the case.  The Board finds that the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical services have been met under the facts and circumstances of this case, and the Veteran has been provided with the opportunity to present evidence in support of his claim.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking VA payment or reimbursement for unauthorized medical expenses he incurred for treatment at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012.

Generally, the admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012 was not authorized by VA, and the Veteran does not so contend.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability, as here, where emergency treatment was needed under 38 U.S.C.A. § 1725(f)(1).

38 U.S.C.A. § 1725(f)(1) defines "emergency treatment" as medical care or services furnished, in the judgment of the Secretary:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until-- 

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if-- 

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

All statutory requirements must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

The evidence of record documents the following pertinent private medical treatment for the Veteran.  On May 8, 2012, the Veteran sought emergency room treatment at Boundary Community Hospital due to increasing shortness of breath.  On May 10, 2012, he was transferred via air ambulance to Kootenai Medical Center due to shortness of breath and hypoxemia, and received treatment for acute hypoxic respiratory failure, chronic obstructive pulmonary disease (COPD) exacerbation, tachycardia, bronchitis, and coronary artery disease.

On May 12, 2012, the Veteran was transferred to Northern Idaho Advanced Care Hospital from Kootenai Medical Center.  The Kootenai Medical Center notes that at the time of transfer on May 12, his course of Bilevel Positive Airway Pressure (BiPAP) was only on an as needed basis and it was noted that he had improved on his medications since his admission to the Kootenai Medical Center.  On the day of discharge he was noted to be "moving air better."  The plan was that he continue with BiPAP as needed and continue with intravenous (IV) antibiotics and IV steroids at the Northern Idaho Advanced Care Hospital.  

Treatment records from the Northern Idaho Advanced Care Hospital dated May 12, 2012 through May 18, 2012 document that he was stabilized at Kootenai Medical Center, had continued to improve during his stay there, and he was transferred to Northern Idaho Advanced Care Hospital for further treatment and care.  He was stable throughout his entire stay at Northern Idaho Advanced Care Hospital and he was admitted to the medical/surgical floor.  During his stay, his condition improved with the aforementioned treatments, to the point where he was weaned off of oxygen and was able to increase his activity level and decrease his medication.  On May 18, 2012, he was discharged from Northern Idaho Advanced Care Hospital once it had been determined that he was stable enough to go home.

[The Board notes that the private treatment afforded to the Veteran at Boundary Community Hospital from May 8, 2012 to May 10, 2012, and at Kootenai Medical Center from May 10, 2012 to May 12, 2012, is not at issue in the current appeal.]

There is no evidence of record to indicate that VA ever authorized the private medical treatment received by the Veteran at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012.  The evidence reflects that he was transferred to that private facility (from another private facility) to continue with further treatment and care for his respiratory failure.  However, the evidence does not reflect that the symptoms treated at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012 constituted a medical emergency or were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Rather, as outlined above, the evidence documents that, prior to his arrival at Northern Idaho Advanced Care Hospital, his condition had improved significantly to the point where he was stable and able to transfer to a medical floor Northern Idaho Advanced Care Hospital.  While he was hospitalized at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012, he was stable throughout his entire stay, he was weaned off oxygen, his medications were reduced, and his condition improved measurably during that time to the point that he was able to return home.

Therefore, in regarding the entire account of the facts surrounding the private treatment received by the Veteran from May 12, 2012 to May 18, 2012, the Board is not persuaded that a prudent layperson would have reasonably found the Veteran's life or health would have been in such danger had there been a delay in immediately seeking the services rendered at Northern Idaho Advanced Care Hospital.  In short, the situation was not a medical emergency as prescribed in the regulations cited above.

Given that all required elements have not been established under the pertinent law and regulations, the Board concludes that authorization for payment or reimbursement of expenses incurred from treatment received by the Veteran at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012 may not be granted; accordingly, the Veteran's claim is denied.


ORDER

Entitlement to reimbursement for private medical treatment expenses incurred at Northern Idaho Advanced Care Hospital from May 12, 2012 to May 18, 2012 is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


